 


114 HR 3023 RH: To amend title 5, United States Code, to modify probationary periods with respect to positions within the competitive service and the Senior Executive Service, and for other purposes.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 358
114th CONGRESS 2d Session 
H. R. 3023
[Report No. 114–472] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2015 
Mr. Buck introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

March 23, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend title 5, United States Code, to modify probationary periods with respect to positions within the competitive service and the Senior Executive Service, and for other purposes. 
 
 
1.Extension of probationary period for positions within the competitive service 
(a)In generalSection 3321 of title 5, United States Code, is amended— (1)in subsection (a), by striking The President and inserting Subject to subsections (c) and (d), the President; 
(2)by redesignating subsection (c) as subsection (e); and  (3)by inserting after subsection (b) the following: 
 
(c) 
(1)Except as provided in paragraph (2), the length of a probationary period established under paragraph (1) or (2) of subsection (a) shall be— (A)with respect to any position that requires formal training, a period of 2 years beginning on the date that such formal training is completed; 
(B)with respect to any position that requires a license, a period of 2 years beginning on the date that such license is granted; and  (C)with respect to any position not covered by subparagraph (A) or (B), not less than 2 years. 
(2)The length of a probationary period established under paragraph (1) or (2) of subsection (a) in the case of a preference eligible shall be not longer than— (A)if the appointment (as referred to in subsection (a)(1)) or the initial appointment (as referred to in subsection (a)(2)) is to a position that exists on the effective date of this subsection, the length of the probationary period which applies to such position as of such effective date; or 
(B)if the appointment (as referred to in subsection (a)(1)) or the initial appointment (as referred to in subsection (a)(2)) is to a position that does not exist on the effective date of this subsection, such length of time as the President may establish, consistent with the purposes of this subparagraph.  (3)In paragraph (1)— 
(A)the term formal training means, with respect to any position, a training program required by law, rule, or regulation, or otherwise required by the employing agency, to be completed by the employee before the employee is able to successfully execute the duties of the applicable position; and  (B)the term license means a license, certification, or other grant of permission to engage in a particular activity. 
(d)The head of each agency shall, in the administration of this section, take appropriate measures to ensure that— (1)any announcement of a vacant position within such agency and any offer of appointment made to any individual with respect to any such position shall clearly state the terms and conditions of the probationary period applicable to such position; 
(2)any individual who is required to complete a probationary period under this section shall receive timely notice of the performance and other requirements which must be met in order to successfully complete the probationary period; and  (3)upon successful completion of a probationary period under this section, certification to that effect shall be made, supported by a brief statement of the basis for that certification, in such form and manner as the President may by regulation prescribe.. 
(b)Technical amendmentSection 3321(e) of title 5, United States Code (as so redesignated by subsection (a)(2)) is amended by striking Subsections (a) and (b) and inserting Subsections (a) through (d).  (c)Effective dateThis section and the amendments made by this section— 
(1)shall take effect 180 days after the date of enactment of this Act; and  (2)shall apply in the case of any appointment (as referred to in section 3321(a)(1) of title 5, United States Code) and any initial appointment (as referred to in section 3321(a)(2) of such title) taking effect on or after the date on which this section takes effect. 
2.Extension of probationary period for positions within the Senior Executive Service  
(a)In generalSection 3393(d) of title 5, United States Code, is amended by striking 1-year and inserting 2-year.  (b)Conforming amendmentSection 3592(a)(1) of such title is amended by striking 1-year and inserting 2-year. 
3.Appeals from adverse actions 
(a)Subchapter I of chapter 75 of title 5Section 7501(1) of title 5, United States Code, is amended— (1)by striking 1 year the first place it appears and inserting not less than 2 years; and 
(2)by striking 1 year the second place it appears and inserting 2 years.  (b)Subchapter II of chapter 75 of title 5Section 7511(a)(1) of title 5, United States Code, is amended— 
(1)in subparagraph (A)(ii), by striking 1 year the first place it appears and inserting not less than 2 years; and  (2)in subparagraph (C)(ii), by striking 2 years the first place it appears and inserting not less than 2 years. 
(c)Effective dateThe amendments made by subsections (a) and (b)— (1)shall take effect 180 days after the date of enactment of this Act; and 
(2)shall apply in the case of any individual whose period of continuous service (as referred to in the provision of law amended by paragraph (1) or (2) of subsection (b), as the case may be) commences on or after the date on which this section takes effect.    March 23, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 